DETAILED ACTION
Claim Status

Claims 1-25 are pending, with claims 1, 9, 16, and 21 being independent.
Claims 1, 3, 5-7, 9, 11, 14-17, 19 have been amended. 
Claims 10-20 have been withdrawn as they encompass non-elected species.
Claims 1-8, 21-25 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. (US 20090014757 A1).

Regarding independent claim 1, Takulapalli et al. teach an apparatus 100 (fig. 1; ¶ 0034) comprising:
a nanowire channel 106 (‘a nanowire or quantum wire channel region 106’, ¶ 0034), 
having a thickness equal to a non-zero value of less than five (5) angstroms (‘thickness ranges from about 1 Angstrom to about 1000 nm’, ¶ 0014).
The claimed range <5 Å lie inside the prior art range 1 Å-1000 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding independent claim 21, Takulapalli et al. teach an electronic device 100 (fig. 1; ¶ 0034) comprising:
a MOS transistor (‘a field-effect transistor (FET) having a quantum-wire channel’, ¶ 0010), 
wherein the MOS transistor includes a nanowire channel 106 (‘a nanowire or quantum wire channel region 106’, ¶ 0034),  
wherein the nanowire channel 100 includes nanowires having a thickness equal to a non-zero value of less than five (5) angstroms (‘thickness ranges from about 1 Angstrom to about 1000 nm’, ¶ 0014).
The claimed range <5 Å lie inside the prior art range 1 Å-1000 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Note: Claim 1 and claim 21 can also be rejected using any one of the below arts:
Baski; Alison et al.	US 6413880 B1
Hoffman; Paul	US 20170102358 A1
Teo; Russell Chin Yee et al.	US 20200119203 A1
Tolle; Charles et al.	US 20190319188 A1

Takulapalli; Bharath R. et al.	US 20090014757 A1
Cao; Qing et al.	US 9299939 B1
KLEIN; Josef Peter	US 20160087212 A1
Avouris; Phaedon et al.	US 20060151844 A1
Endoh; Hiroyuki et al.	US 20100224862 A1
Grill, Alfred et al.	US 20050089467 A1
Murakoshi; Kei et al.	US 20090253590 A1
Kawai; Takazumi et al.	US 20060265789 A1
Hirakata; Masaki et al.	US 20060118777 A1
Anazawa, Kazunori et al.	US 20040119127 A1
Watanabe, Hiroyuki et al.	US 20030189235 A1

Regarding claim 3 and 22, ‘wherein the nanowires are semiconducting with bandgaps in the range of 0.5 electron volts (eV) to four (4) eV’, Takulapalli et al. further teach the nanowires 106 ‘may be formed of a variety of materials,…. such as… GaN, …InGaN’ etc (¶ 0022). The bandgap of these semiconductor compound lies within the range claimed. As an example, the bandgap of GaN is 3.4eV (see evidence Dasgupta et al., US 20200227396 A1, ¶ 0006 etc).


Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. as applied to claim 1 and 21 as above, and further in view of Tsakalakos et al. (US 20100261338 A1) of record.

Regarding claim 2 and 23, Takulapalli et al. teach all the limitations described in claim 1 and 21.
Takulapalli et al. further teach, wherein the nanowires 106 ‘may be formed of a variety of materials,…. such as… GaN, …InGaN’ etc (¶ 0022).
But Takulapalli et al. are silent upon the provision of wherein the nanowires are created from an MXene material. 
However, Tsakalakos et al. teach a FET (fig. 5; ¶ 0026) comprising multiple nanowires 54 as a nanowire channel. Tsakalakos et al. also teach, nanowire 40 (fig. 4) may be created from similar materials of Takulapalli et al. like GaN, InGaN, etc (¶ 0024). Tsakalakos et al. further expand the choice of materials for nanowire to include Mo2C (¶ 0024), which is an MXene material. See evidence Suh et al. (US 20200279696 A1, ¶ 0039, ‘MXene may include carbide based materials such as … Mo2C’).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select MXene material such as Mo2C when forming a nanowire, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takulapalli et al. and Tsakalakos et al. to form the nanowires using MXene material according to the teachings of Tsakalakos et al. to achieve ‘a controlled and predictable assembly of aligned nanostructures’. See Tsakalakos et al., ¶¶ 0001-0009. 
Note: Claim 2 and claim 23 can also be rejected using Hoffman; Paul (US 20170102358 A1, ¶ 0215).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. as applied to claim 1 as above, and further in view of Bryant et al. (US 20080221806 A1).

Regarding claim 4, Takulapalli et al. teach all the limitations described in claim 1.
But Takulapalli et al. are silent upon the provision of wherein the nanowire channel is on a refractory ceramic substrate. 
However, Bryant et al. teach wherein the nanowire channel 106 formed on a quartz substrate (¶ 0083). Quartz is an example of refractory ceramic. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select refractory ceramic for the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Regarding claim 5, Takulapalli et al. and Bryant et al. further teach, wherein the refractory ceramic substrate 104 has an amorphous surface structure (¶ 0083, Bryant et al.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. as applied to claim 1 as above, and further in view of Wernersson et al. (US 20090321716 A1, hereinafter Wernersson716).

Regarding claim 6, Takulapalli et al. teach all the limitations described in claim 1.
Takulapalli et al. further teach ‘Channel region 106 includes quantum wires or nanowires’.  

However, Wernersson716 teach an ‘InAs transistor with ~40 nanowires in parallel as a channel’ (¶¶ 0002, 0018). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takulapalli et al. and Wernersson716 to include a InAs nanowire channel including 40 nanowires with a motivation of achieving ‘high mobilities, high saturated carrier velocities and low contact resistances’. See Wernersson716, ¶ 0002.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. as applied to claim 1 as above, and further in view of Wernersson et al. (US 20090294757 A1, hereinafter Wernersson757).

Regarding claim 7, Takulapalli et al. teach all the limitations described in claim 1.
Takulapalli et al. further teach ‘Channel region 106 includes quantum wires or nanowires’.  
But Takulapalli et al. are silent upon the provision of wherein the nanowire channel includes between sixty (60) and one hundred (100) nanowires.
However, Wernersson757 teach an ‘InAs transistor with ~100 nanowires in parallel as a channel’ (¶¶ 0015, 0002). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takulapalli et al. and Wernersson757 to include a InAs nanowire channel including 100 nanowires with a motivation of achieving good ‘operational speed, functionality and power consumption’. See Wernersson757, ¶ 0002.
Regarding claim 8, Takulapalli et al. and Wernersson757 further teach, the apparatus of Claim 7, wherein the apparatus is a MOS transistor (Takulapalli et al., ¶ 0010 and Wernersson757, ¶¶ 0015, 0002).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. as applied to claim 21 as above, and further in view of Day et al. (US 20100012180 A1).

Regarding claim 24, Takulapalli et al. teach all the limitations described in claim 21.
Takulapalli et al. further teach ‘Channel region 106 includes quantum wires or nanowires’.  
But Takulapalli et al. are silent upon the provision of wherein the nanowire channel includes between thirty (30) and sixty (60) nanowires.
However, Day et al. teach a nanowire channel ‘consist of at least two, and typically several hundred nanowires (fig. 9; ¶¶ 0178, 0132)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Takulapalli et al. and Day et al. to include a multiple nanowires in a channel with a general motivation of improving the operation characteristics of the transistor.

Claim 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takulapalli et al. and Day et al. as applied to claim 24 as above, and further in view of Bryant et al. 

Regarding claim 25, Takulapalli et al. and Day et al. teach all the limitations described in claim 24.

However, Bryant et al. teach wherein the nanowire channel 106 is on a substrate 104 and the substrate has an amorphous surface structure (fig. 1; ¶ 0083).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to select refractory ceramic for the substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the base of its suitability, for its intended use involves only ordinary skill in the art.  In re Leshin, 125 USPQ 416.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MOHAMMAD M HOQUE/Examiner, Art Unit 2817